Citation Nr: 0607270	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chondromalacia of the left patella.

2.  Entitlement to service connection for residuals of 
ligament injury of the left knee including degenerative joint 
disease, status post-total knee replacement (TKR), as 
secondary to service-connected chondromalacia patella.

3.  Entitlement to a temporary total rating for convalescence 
from September 1998 left knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1977.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran currently has no cartilage, and thus no 
chondromalacia patella, in the left knee due to a total knee 
replacement.

2.  There is no nexus between residuals of ligament injury of 
the left knee including degenerative joint disease, status 
post-TKR, and service-connected chondromalacia patella. 

3.  The veteran was not hospitalized requiring convalescence 
for his service-connected chondromalacia of the left patella; 
the September 1998 hospitalization for left knee surgery is 
not show to be related to a service-connected condition.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
service-connected chondromalacia of the left patella have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5010-5257 (2005). 

2.  Residuals of ligament injury of the left knee including 
degenerative joint disease, status post-TKR, are not due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 
(2005).  

3.  The claim for a temporary total convalescence rating must 
be denied.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim

The veteran argues that an increased disability rating is 
warranted for his service-connected chondromalacia of the 
left patella.  Having carefully reviewed all the evidence of 
record in light of the applicable law, the Board has 
determined that this claim will be denied.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  The veteran's entire history is reviewed 
when making a disability evaluation. 38 C.F.R. § 4.1 (2005).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records show the veteran's complaint of, 
treatment for, and diagnosis of chondromalacia of the left 
patella associated with injury in service when he fell from 
an aircraft wing in a hangar.  There was one question of 
chondromalacia versus ligament injury in March 1975.  All 
prior and subsequent clinical examinations in response to 
complaints such as pain with running found a stable left 
knee.  

On December 9, 1977, while working for a municipal employer, 
the veteran injured his left knee when he jumped about four 
feet to the ground from the back of a truck.  VA hospital 
records of December 1977, including the surgical report, 
reveal that he had multiple torn ligaments.  He had surgical 
repair of the anterior cruciate ligament and reconstruction 
of the medial collateral ligament.  The hospital summary 
recorded the veteran's description of the injury and clearly 
attributed the ligament damage to the acute injury.

Duke University Hospital records of March 1979 show the 
veteran had a 20-degree flexion contracture and a degenerated 
medial meniscus.  He had medical meniscectomy to treat the 
meniscus, which, it was reported, had been torn loose at the 
time of the December 1977 injury.  

The veteran had a left total knee replacement at a VA medical 
center in September 1998.  The hospital summary noted the 
veteran's report of left knee in jury in service in 1973 and 
recurring injury in 1979 with ligament repair then and 
meniscectomy in 1980.  The preoperative diagnosis was severe 
degenerative joint disease with marked osteophytes and 
instability.

Entitlement to service connection on a direct basis for 
residuals of ligament injury of the left knee including 
degenerative joint disease, status post-TKR was denied in a 
February 2005 Board decision and that that decision also 
remanded the remaining issues on appeal for further 
development.  In its February 2005 decision the Board found 
that the veteran sustained a left knee injury in service 
resulting in chondromalacia patella; that the veteran 
sustained a left knee injury in civilian employment in 
December 1977 resulting in multiple torn ligaments 
necessitating reconstructive surgery in December 1977, medial 
meniscectomy in March 1979, subsequent development of 
degenerative changes, and a total knee replacement in 
September 1998; and that residuals of ligament injury of the 
left knee including degenerative joint disease, status post-
total knee replacement, result from intercurrent, not in-
service, injury.

A May 2005 VA examination report found that "the veteran's 
current diagnosis is not chondromalacia patella because he 
has no cartilage in the left knee due to the knee replacement 
therefore you cannot have chondromalacia patellae if there is 
no cartilage present."  Therefore, the Board finds that any 
chondromalacia patella disability of the left knee was 
essentially superseded by the injury at the veteran's post-
service job, which resulted in the removal of the patella and 
a total knee replacement.

The net effect of the VA examiner's opinion is that the 
veteran, in fact, does not have a current chondromalacia 
patella disability, let alone one that is compensably 
disabling.  As such, the veteran's claim for increase cannot 
be granted.

Secondary service connection claim

The veteran has reported that his residuals of ligament 
injury of the left knee including degenerative joint disease, 
status post-TKR are due to his service-connected 
chondromalacia patella.  To establish entitlement to service 
connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current 
disability is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005); see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The preponderance of the evidence is against the grant of 
service connection for residuals of ligament injury of the 
left knee including degenerative joint disease, status post-
TKR secondary to chondromalacia patella.  This is so because 
the preponderance of the evidence reveals that the veteran's 
residuals of ligament injury of the left knee including 
degenerative joint disease, status post-TKR is due to a post-
service ligament injury and not his in-service chondromalacia 
patella.  

There is positive and negative evidence on this point.  The 
positive evidence, which supports the veteran's contentions, 
includes medical opinions from three VA orthopedists, a 
February 2002 outpatient orthopedic opinion, an April 2002 
orthopedic surgeon's opinion, and an October 2002 orthopedic 
compensation examiner's opinion.  Each of them opined that 
the veteran's current residuals of ligament injury of the 
left knee with degenerative joint disease, status post-TKR, 
are related to the left knee injury in service.

The negative evidence, which does not support the veteran's 
claim, consists of July 2004 and May 2005 VA examiners' 
opinions who attributed the veteran's current left knee 
pathology to the post-service ligamentous injury.  

The Board finds the opinion of the July 2004 and May 2005 
examiners more probative and persuasive than the other three 
medical opinions because these examiners were the only 
physicians who had reviewed all the evidence of record prior 
to providing their opinions.  Significantly, both of these 
examiners, who were fully informed of the veteran's history, 
opined that the veteran had chondromalacia patella and 
probably strain in service, and that the internal derangement 
and degeneration of the knee was due to the December 1977 
injury, which aggravated the chondromalacia, and resulted in 
surgery and ultimately the September 1998 TKR.  These 
examiners' opinions are credible, because they are fully 
informed.

In addition, the Board finds the opinion of the May 2005 
examiner to be more probative and persuasive because he 
provided a rationale for his conclusions based on his 
thorough review of all the evidence of record.  The examiner 
concluded that since the veteran was only diagnosed with 
chondromalacia in service, he attributed the knee instability 
and subsequent arthritic changes to the post-service 
ligamentous injury.  He concluded that he thought there was 
"less than a 50 percent probability that the patient's 
chondromalacia showing in the military service records caused 
the current diagnosed left knee pathology."

The other three opinions dated in 2002 are less probative 
because they were provided without a review of all the 
evidence of record.  Instead, the 2002 physicians relied on 
the veteran's history.  Reliance upon the veteran's history 
alone negates both the credibility and the probative value of 
the opinions because the veteran omitted mention of the post-
service injury of December 9, 1977.  The probative value of a 
medical opinion based on history cannot be greater than the 
accuracy of that history.

In weighing the opinions of the physicians who, uninformed of 
the intercurrent injury, attributed the veteran's current 
left knee disability to the injury in service against the 
opinions of the fully informed physicians who did not, the 
overwhelming weight is with the informed opinion.

The Board is also persuaded in part by the fact that, 
significantly, the veteran's initial application for VA 
benefits did not include the knee.  He made the claim for 
left knee disability only after the acute injury of December 
1977, and he stated then the claim was for torn ligaments.  
Even if the veteran then believed that his acute injury after 
service was due to the condition of the knee as a result of 
the injury in service, that lay opinion is not cognizable 
medical evidence of such a relationship.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The lack of any 
application for compensation for the left knee combined with 
the lack of any mention of the left knee on a June 1977 VA 
examination is probative evidence that there was no then-
current left knee disability.  The immediacy of the claim for 
torn ligaments of the left knee after the well-documented 
intercurrent injury sustained on December 9, 1977, is 
probative that the claim was and is for the result of the 
injury after separation from service.

Therefore, service connection for residuals of ligament 
injury of the left knee including degenerative joint disease, 
status post- TKR, as secondary to service-connected 
chondromalacia patella is denied.  

Temporary total rating claim

The veteran contends that a temporary total rating under 
38 C.F.R. § 4.30 is warranted for convalescence associated 
with his total knee replacement surgery in September 1998.  
Temporary total ratings are to be assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity of house confinement, continued use of a wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a).

Treatment of a service-connected disability is a prerequisite 
to entitlement to these convalescent benefits.  However, a 
careful review of the record shows that the period of 
convalescence following the September 1998 hospitalization 
for total left knee replacement was for the purpose of 
treating a nonservice-connected disability.  As noted earlier 
in this decision, service connection was denied for residuals 
of ligament injury of the left knee including degenerative 
joint disease, status post- TKR.  In view of the above, the 
claim for temporary total rating benefits based on 
convalescence must be denied by operation of law.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in May 2001, September 2002, 
August 2003, June 2004, February 2005 and April 2005 letters, 
VA informed the veteran of all four notice elements.  He was 
informed that, if he provided information about the sources 
of evidence or information pertinent to the elements of the 
claim (including medical records, employment records, records 
from other federal agencies), VA would make reasonable 
efforts to obtain the records from the sources identified.  
The letters also informed him that he ultimately is 
responsible for substantiating his claim even though the law 
requires VA assistance in claim substantiation, and that he 
can submit relevant evidence on his own.  With respect to the 
fourth element of a valid notice, the February 2005 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  The statement of the 
case, supplemental statements of the case, and the June 2004 
and February 2005 Board remands also informed him of the 
legal requirements for higher rating for his service-
connected disorder, as well as the requirements for a grant 
of secondary service connection and a temporary total rating 
for a period of convalescence.  

Given the foregoing, the veteran has been adequately informed 
of all four elements of a valid notice.  He was notified of 
what the evidence must show to result an increased rating, a 
grant of secondary service connection, and a grant of a 
temporary total rating for a period of convalescence, and was 
on notice throughout the appeal through the pertinent rating 
decision, statement of the case, supplemental statements of 
the case, and letters why the claims remained denied.  He was 
told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  Private medical records were also 
developed.  The veteran has not identified any additional 
evidence which is pertinent to the claims adjudicated in this 
decision and has not been associated with the claims folder.  
Several VA examinations with medical opinions were developed 
as to the claims on appeal.  Further examinations are not 
necessary in order to make a decision on these claims.  
38 U.S.C.A. § 5103A(d) (West 2002).  Accordingly, the Board 
finds that the duty to assist was met; nothing in the record 
indicates that relevant evidence exists, but is missing from 
the record due to inaction of VA inconsistent with VA law and 
regulations.




ORDER

Claims for entitlement to an increased (compensable) rating 
for chondromalacia of the left patella; entitlement to 
service connection for residuals of ligament injury of the 
left knee including degenerative joint disease, status post- 
TKR, as secondary to service-connected chondromalacia 
patella; and entitlement to a temporary total rating for 
convalescence from September 1998 left knee surgery are 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


